Anthony S. Petru, Esq., State Bar No. 91399
Carole M. Bosch, Esq., State Bar No. 239790
HILDEBRAND, McLEOD & NELSON, LLP
Westlake Building
350 Frank H. Ogawa Plaza, 4th Floor
Oakland, CA 94612-2600
TEL: (510) 451-6732
FAX: (510) 465-7023

Attorneys for Plaintiff
TIM C. CLEMENS


                                 UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO



TIM C. CLEMENS,                                          Case No.: 2:18: CV-00084 JAM AC

               Plaintiff,                                JOINT STIPULATION FOR DISMISSAL
                                                         WITH PREJUDICE AND ORDER
       vs.                                               THEREON

UNION PACIFIC RAILROAD COMPANY, a
corporation,

               Defendant.



       The parties to this action, acting through their respective counsel and pursuant to Federal Rules

of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed

by them, to the Dismissal with Prejudice of this action, including all claims stated herein against

Defendant, with each party to bear their own costs and attorney’s fees.

       SO STIPULATED.

Dated: February 3, 2020                       HILDEBRAND, McLEOD & NELSON, LLP

                                                     /s/ Anthony S. Petru

                                              By: ________________________________________
                                                    ANTHONY S. PETRU, State Bar No. 91399
                                                    CAROLE BOSCH, State Bar No. 239790
                                                    Attorneys for Plaintiff TIM C. CLEMENS


///
                                       1
       JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                     THEREON
DATED: February 5, 2020                      UNION PACIFIC RAILROAD COMPANY


                                                    /s/ Robert J. Gibbons

                                             By:
                                                    ROBERT J. GIBBONS, State Bar No. 314653
                                                    Attorneys for Defendant
                                                    UNION PACIFIC RAILROAD COMPANY




                                                 ORDER
       The Stipulation is approved. The entire action, including all claims stated herein against

Defendant, is hereby dismissed with prejudice.

       IT IS SO ORDERED.

DATED: February 5, 2020



                                             /s/ John A. Mendez_______________
                                             HON. JOHN A. MENDEZ
                                             UNITED STATES DISTRICT COURT JUDGE




                                       2
       JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                     THEREON
